Carley, Judge.
Appellant appeals her conviction of aggravated assault. The sole enumeration of error asserts that the state failed to prove that the instrumentality used, a broomstick, was a “deadly” weapon. On this basis it is urged that her motion for directed verdict of acquittal was erroneously denied. A review of the transcript conclusively demonstrates the lack of merit in this argument. There was evidence of the character and nature of the weapon used, of the manner in which it was wielded and of the nature of the wounds inflicted. This evidence would authorize a jury to find that the broomstick used in the assault was a “deadly” weapon. Quarles v. State, 130 Ga. App. 756 (204 SE2d 467) (1974); Kirby v. State, 145 Ga. App. 813 (245 SE2d-43) (1978); Simmons v. State, 149 Ga. App. 830 (256 SE2d 79) (1979); Zachery v. State, 153 Ga. App. 531 (265 SE2d 860) (1980). There was no error in denying appellant’s motion for a directed verdict of 'acquittal.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.

Submitted June 16, 1980
Decided September 9, 1980.
Robert J. Evans, for appellant.
F. Larry Salmon, District Attorney, for appellee.